UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6832



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT BECKWORTH,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry M. Herlong, Jr., District Judge.
(CR-96-93-1, CA-00-3004-8)


Submitted:   September 20, 2001        Decided:   September 27, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Beckworth, Appellant Pro Se.    Isaac Louis Johnson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Beckworth seeks to appeal the district court’s order

denying his motion for a certificate of appealability filed under

28 U.S.C.A. § 2253(c)(1) (West Supp. 2001).      We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny leave to proceed in forma pauperis,

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See United States v. Beckworth,

Nos. CR-96-93-1; CA-00-3004-8 (D.S.C. May 1, 2001).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                             DISMISSED




                                   2